—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered December 20, 1996, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in denying her request for a missing witness charge with respect to an undercover officer’s “ghost”, who was assigned to provide protection to the undercover officer, is without merit. The record does not indicate that the ghost officer possessed knowledge concerning any material issue. Therefore, the defendant failed to establish her entitlement to a missing witness charge (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424; People v Profit, 200 AD2d 639). Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.